453 S.W.2d 470 (1970)
The HOME INSURANCE COMPANY, Petitioner,
v.
T. J. GREENE, Respondent.
No. B-1723.
Supreme Court of Texas.
May 6, 1970.
Johnson, Guthrie, Woodburn & Hunter, Robert Lee Guthrie, Dallas, Otto Ritter, Longview, Thomas Y. Abney, Smith, Hall & Huffman, Sam B. Hall, Jr., Marshall, for petitioner.
Jones, Jones & Baldwin, Scott Baldwin, Marshall, for respondent.
REAVLEY, Justice.
This writ of error was granted because of the argument made to the jury by lawyers for the plaintiff. Several statements were made in this argument that were clearly improper; words were used and sentiments were expressed which should have been avoided. After reviewing this record we conclude, as did the court of civil appeals (443 S.W.2d 326), that the argument was not of such harm as probably to change the result in the case. The judgment of the court of civil appeals is affirmed.
HAMILTON, J., notes his dissent.